DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
In the Amendment dated 09/26/2022 the following has occurred:
Claims 1, 5, 6, 8-15 are amended and
Claims 1-20 are pending.

Response to Arguments
Interpretation under 35 U.S.C. § 112(f)
	In light of the amendments, in which the applicant has removed operation, treatment execution and difference calculation “unit” language, the 35 USC 112(f) claim interpretation is removed.
Rejections under 35 USC § 112(b)-Indefiniteness
	In light of the amendments, the rejection of the claims under 35 USC 112(b) is withdrawn.
Claim Rejections - 35 USC § 101
	In light of the amendments, the rejection of the claims under 35 USC 101 is withdrawn.
Prior Art Rejection
	Applicant argues that the prior art of 
“Munetaka does not disclose that these changes occur based on an input by the user to adjust the electrical stimulation intensity” (see Remarks, pg. 12 of 13, lines 2-3). 
Examiner respectfully disagrees. The applicant fails to show an input a user upon which applicant relies is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“in Applicant's paragraph [0007], in order to address this problem, an electrical treatment device is provided with varying frequencies of pulse voltage, an electrical treatment device and a treatment system capable of providing treatment aligned with user intentions when an operation to change the strength of an electrical stimulation is performed. 
Therefore, Munetaka does not teach Applicant's claimed feature of "when the operation is received, the processor changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner." Therefore, Munetaka fails to anticipate Applicant's claimed invention.” (see Remarks, pg. 12 of 13, 3rd-4th para.). 
Examiner respectfully disagrees. As disclosed in the rejection below, Munetaka teaches when the operation is received, the processor (Fig. 1 (4)) changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation (Fig. 3 and pars. [0028]: …a case where the voltage of the output voltage of the electric potential treatment device 1 is changed, [0029]: The control device 4 (…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz... The voltage Vp1, the voltage Vp2, the voltage Vp3, and the voltage Vp4 are automatically changed (output pattern 12)) and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner (Fig. 9B and par. [0057] FIG. 9B shows a change in which the voltage gradually increases as time progresses. In the output pattern 12 (see FIG. 3), the output pattern 13 (see FIG. 4), the output pattern 15 (see FIG. 6), and the output pattern 16 (see FIG. 7), the voltage is switched stepwise at every time T3. As shown in FIG. 9 (B), the voltage may be changed gently. Also, even in the case of gradually reducing the voltage, it may be changed gently) and, thus still reads on the claim. Therefore, the rejection of claim 1 to Munetaka is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Munetaka et al. (Publication No. JP 2016-073372, hereinafter “Munetaka”, cited by Applicant).
Regarding claim 1, Munetaka discloses an electrical treatment device (Fig. 1, (1)), comprising: 
a plurality of electrodes (Fig. 1 (7)) configured to come into contact with a site of a body of a user (par. [0020]: …output voltage is transmitted to the conductor 7 through a protective circuit, an output connector, etc. (not shown) and applied to the human body); and
a processor configured to:
receive that receives an operation for adjusting an electrical stimulation intensity provided to the site (Fig. 1 (5)); 
apply a pulse voltage corresponding to the electrical stimulation intensity to the plurality of electrodes and 
perform treatment of the site by changing a frequency of the pulse voltage (Figs. 1 (4) and 2 and pars. [0021]: …a case where the frequency of the output voltage of the potential treatment device 1 is changed, [0022]:  The control device 4…sets the frequency of the output voltage…The frequency is automatically changed to frequency F1, frequency F2, frequency F3, and frequency F4 (output pattern 11).) within a predetermined frequency range (par. [0029]: The control device 4 (see FIG. 1), as shown in FIG. 3, outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz) continuously or in a step-like manner (Fig. 9A and par. [0056]: …a change in which the frequency gradually increases as time progresses. In the output pattern 11 (see FIG. 2), the output pattern 13 (see FIG. 4), the output pattern 14 (see FIG. 5) and the like described above, the frequency is switched stepwise (stepwise) every predetermined time T2. However, as shown in FIG. 9A, the frequency may be changed smoothly (continuously). Also, even when the frequency is gradually reduced, it may be changed continuously), wherein 
when the operation is received, the processor (Fig. 1 (4)) changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation (Fig. 3 and pars. [0028]: …a case where the voltage of the output voltage of the electric potential treatment device 1 is changed, [0029]: The control device 4 (…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz... The voltage Vp1, the voltage Vp2, the voltage Vp3, and the voltage Vp4 are automatically changed (output pattern 12)) and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner (Fig. 9B and par. [0057] FIG. 9B shows a change in which the voltage gradually increases as time progresses. In the output pattern 12 (see FIG. 3), the output pattern 13 (see FIG. 4), the output pattern 15 (see FIG. 6), and the output pattern 16 (see FIG. 7), the voltage is switched stepwise at every time T3. As shown in FIG. 9 (B), the voltage may be changed gently. Also, even in the case of gradually reducing the voltage, it may be changed gently).
Regarding claim 2, Munetaka discloses the electrical treatment device according to claim 1, wherein the predetermined frequency is a frequency other than a maximum frequency of the predetermined frequency range (Fig. 6 and par. [0045]: The control device 4…outputs the output voltage at an arbitrary frequency F10 selected by the user…).
Regarding claim 3, Munetaka discloses the electrical treatment device according to claim 2, wherein the predetermined frequency is a minimum frequency of the predetermined frequency range (par. [0045]: The control device 4 (see FIG. 1), as shown in FIG. 6, outputs the output voltage at an arbitrary frequency F10 selected by the user, at every time T3, a voltage Vp1 (starting voltage), a voltage Vp2, a voltage Vp3; since the frequency F10 is arbitrary, a minimum frequency within the range can be chosen).
Regarding claim 4, Munetaka discloses the electrical treatment device according to claim 2, wherein the predetermined frequency is a frequency at a predetermined time prior to a time point when a frequency of a pulse voltage reaches the maximum frequency (Fig. 6 and pars. [0045]: The control device 4…outputs the output voltage at an arbitrary frequency F10 selected by the user, at every time T3…[0048]: …setting the time T1 and the interval T5, the rhythm of the output pattern 15 can be made closer to the human heartbeat…In the present embodiment, the time T1 is 16 seconds, and the interval T5 is about 1 to 3 seconds).
Regarding claim 5, Munetaka discloses the electrical treatment device according to claim 1, wherein the processor is further configured to change a frequency of a pulse voltage, in the frequency range, by sweeping the frequency in an increasing direction from a minimum frequency to a maximum frequency and then by sweeping the frequency in a decreasing direction from the maximum frequency to the minimum frequency (par. [0025]: …an output pattern that gradually increases the frequency and then gradually decreases is adopted).
Regarding claims 7 and 16-19, Munetaka discloses the electrical treatment device according to claim 1-5, wherein the electrical treatment device is a low-frequency treatment device (Figs. 1 and 3 and pars. [0024]: …the frequency F1 is 25 Hz, the frequency F2 is 55 Hz, the frequency F3 is 85 Hz, and the frequency F4 is 115 Hz, [0029]: The control device 4…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz)… ).
Regarding claim 8, Munetaka discloses a treatment system (Fig. 1, (1)), comprising: 
an electrical device including a plurality of electrodes (Fig. 1 (7)) that come into contact with a site of a body of a user (par. [0020]: …output voltage is transmitted to the conductor 7 through a protective circuit, an output connector, etc. (not shown) and applied to the human body); and
a terminal device (Fig. 1, (5) and par. [0017: The operation unit 5 may be separated from the main body…) capable of wireless communication with the electrical treatment device (par. [0017]: The connection between the operation unit 5 and the control device 4 may be wireless connection…), wherein 
the terminal device receives an operation for adjusting an electrical stimulation intensity provided to the site  and transmits a signal indicating the operation to the electrical treatment device (Fig. 1 and par. [0017]: Then, the operation unit 5 receives an operation…and transmits the received command to the control device 4);
 the electrical treatment device includes a treatment execution unit (Fig. 1 (4)) that applies a pulse voltage corresponding to the electrical stimulation intensity to the plurality of electrodes and performs treatment of the site by changing a frequency of the pulse voltage (Figs. 1 and 2 and pars. [0021]: …a case where the frequency of the output voltage of the potential treatment device 1 is changed, [0022]:  The control device 4…sets the frequency of the output voltage…The frequency is automatically changed to frequency F1, frequency F2, frequency F3, and frequency F4 (output pattern 11).) within a predetermined frequency range (par. [0029]: The control device 4 (see FIG. 1), as shown in FIG. 3, outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz) continuously or in a step-like manner (Fig. 9A and par. [0056]: …a change in which the frequency gradually increases as time progresses. In the output pattern 11 (see FIG. 2), the output pattern 13 (see FIG. 4), the output pattern 14 (see FIG. 5) and the like described above, the frequency is switched stepwise (stepwise) every predetermined time T2. However, as shown in FIG. 9A, the frequency may be changed smoothly (continuously). Also, even when the frequency is gradually reduced, it may be changed continuously), wherein 
when the operation unit receives the operation, the treatment execution unit (Fig. 1 (4)) changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation (Fig. 3 and pars. [0028]: …a case where the voltage of the output voltage of the electric potential treatment device 1 is changed, [0029]: The control device 4 (…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz... The voltage Vp1, the voltage Vp2, the voltage Vp3, and the voltage Vp4 are automatically changed (output pattern 12)) and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner (Fig. 9B and par. [0057] FIG. 9B shows a change in which the voltage gradually increases as time progresses. In the output pattern 12 (see FIG. 3), the output pattern 13 (see FIG. 4), the output pattern 15 (see FIG. 6), and the output pattern 16 (see FIG. 7), the voltage is switched stepwise at every time T3. As shown in FIG. 9 (B), the voltage may be changed gently. Also, even in the case of gradually reducing the voltage, it may be changed gently).
Regarding claims 9-11, Munetaka discloses the electrical treatment device according to claims 2-4, wherein the treatment execution unit changes a frequency of a pulse voltage, in the frequency range, by sweeping the frequency in an increasing direction from a minimum frequency to the maximum frequency and then by sweeping the frequency in a decreasing direction from the maximum frequency to the minimum frequency (par. [0025]: …an output pattern that gradually increases the frequency and then gradually decreases is adopted).

Allowable Subject Matter
Claims 6, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792           

/ALLEN PORTER/Primary Examiner, Art Unit 3792